EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sikander Khan (Reg. No. 78,888) on 12/22/21.

The application, as filed on 12/8/21, has been amended as follows: 


	CLAIM 7:

	The last limitation of claim 7, beginning with line 10, has been amended as follows:


	authenticating the user when a cosine distance between authentication feature vectors in the set of authentication feature vectors and a characteristic identity vector previously registered for the user is less than a pre-determined threshold, wherein the characteristic identity vector for the user is determined by averaging feature vectors for a plurality of images and for a plurality of voice samples of the user.


	CLAIM 13:
	Claim 13 has been amended as follows:
as follows: 
receiving a plurality of non-deterministic biometric inputs with a request for authentication; 
feeding the non-deterministic biometric inputs to a trained machine learning model and generating a set of authentication feature vectors, wherein the non-deterministic authentication biometric input includes an image and a voice sample of a user; 
projecting the set of feature vectors onto a surface of a hyper-sphere; and 
authenticating the user when a cosine distance between authentication feature vectors in the set of authentication feature vectors and a characteristic identity vector previously registered for the user is less than a pre-determined threshold, wherein the characteristic identity vector for the user is determined by averaging feature vectors for a plurality of images and for a plurality of voice samples of the user.

CLAIM 19:
Claim 19 has been cancelled.

CLAIM 20:
Claim 20 has been cancelled.


DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 12/8/21, all requested changes to the specification, drawing and claims have been accepted and entered.  Claim1-20 were previously pending.  Claims 19 and 20 have been cancelled via Examiner’s amendment herein.  Claims 1-18 are currently pending.  The amendments have resolved the pending objections to the specification and drawing, as well as pending 112(b) and 112(d) rejections, which are all herein withdrawn.

Response to Arguments
Applicant’s arguments, see remarks, filed 12/8/21, with respect to the pending 35 U.S.C. 103 prior art rejections have been fully considered, are persuasive, and those rejections are herein withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18 and 19 directed to Species II and III non-elected without traverse.  Accordingly, claims 18 and 19 have been cancelled.


Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 7 and 13, please refer to the applicant’s remarks filed on 12/8/21 for the reasons of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665